The record having been corrected, the appeal is reinstated, the judgment of dismissal set aside, and the case considered on its merits.
The term of court at which appellant was tried adjourned on the sixteenth day of March, 1929. Appellant's bills of exception were filed on April 17th, 1929. No extension of time for the filing of the bills was granted by the trial court. Art. 760, subdivision 5, C. C. P. allows thirty days after the day of adjournment of court for filing bills of exception. There being no order in the record extending the time, and said bills not having been filed within thirty days after the adjournment of court, we are compelled to hold they were filed too late. Mann v. State, 277 S.W. 1085.
No error being presented, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.